Title: To Thomas Jefferson from Robert Smith, 3 May 1808
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Nav Dep. 3 May 1808
                  
                  I think the Sentence of the Court herewith enclosed upon Midsh. Swearingen ought to carried into effect. If you are of this opinion be pleased to give your signature to it under the word approved.
                  Very respectfully yr ob S
                  
                     Rt Smith
                     
                  
               